People v Woodward (2020 NY Slip Op 07741)





People v Woodward


2020 NY Slip Op 07741


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


588.1 KA 18-00800

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vROBERT WOODWARD, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (BRENNA J. RYAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (DARIENN P. BALIN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Stephen J. Dougherty, J.), rendered February 8, 2018. The judgment convicted defendant upon a plea of guilty of criminal possession of a forged instrument in the second degree and criminal tax fraud in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Woodward ([appeal No. 2] — AD3d — [Dec. 23, 2020] [4th Dept 2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court